199 F.2d 270
WARDv.UNITED STATES.
United States Court of Appeals Fourth Circuit.
Argued October 6, 1952.
Decided October 8, 1952.

William Henry Ward, pro se.
Charles P. Green, U. S. Atty., Raleigh, N. C., for respondent.
Before PARKER, Chief Judge, and SOPER and DOBIE, Circuit Judges.
PER CURIAM.


1
This is a petition for a writ of certiorari to review a decision of the United States District Court for the Eastern District of North Carolina denying a motion made under 28 U.S.C.A. § 2255 to vacate a judgment and sentence of imprisonment. The record of the District Court has been examined and it appears that petitioner's motion was entirely without merit. Petitioner had the benefit of counsel and through them entered a plea of guilty to the crime with which he was charged. Afterwards, at his own request, he took the stand and testified to the facts relating thereto. The District Judge properly refused to allow an appeal in forma pauperis from denial of the motion and found that the appeal was not taken in good faith. We find nothing in the record or in the allegations of petitioner which would justify us in bringing the case before us by certiorari.


2
Petition denied.